ORDER CERTIFYING DEFENDANT CLASSES
GRADY, Chief Judge.
This cause comes before us on Plaintiffs’ Motion to Certify Defendant Classes. Having reviewed the pleadings and heard the arguments of counsel, we hereby certify defendant classes and certify representatives of the classes as follows:
1. The Honorable Francis S. Lorenz is the representative of a class of all persons elected or appointed to the Appellate Court of Illinois, First District.
2. The Honorable Harry G. Comerford is the representative of a class of all persons elected in county-wide at-large elections to seats on the Circuit Court of Cook County, or appointed to fill a vacancy in a county-wide seat, whether actively serving on the Circuit Court, or serving elsewhere by assignment of the Supreme Court.
3. The Honorable Roger Kiley is representative of a class of all persons elected in city-wide at-large elections to seats on the Circuit Court of Cook County, or appointed to fill a vacancy in a city-wide seat, whether actively serving on the Circuit Court, or serving elsewhere by assignment of the Supreme Court.
4. The Honorable Kenneth L. Gillis is representative of a class of all persons elected in suburban-wide at-large elections to seats on the Circuit Court of Cook County, or appointed to fill a vacancy in a suburban-wide seat, whether actively serving on the Circuit Court, or serving elsewhere by assignment of the Supreme Court.
5. The Honorable Alan J. Greiman is representative of a class of all candidates for judicial vacancies in Cook County on the November, 1988 ballot.
All classes defined herein are certified pursuant to Federal Rule of Civil Procedure 23(b)(3). Notice shall be served upon each member of the respective classes by the plaintiffs. Plaintiffs shall also serve a copy of this order on each class member. Further, plaintiffs are directed to file a certificate of service with this court and serve a copy thereof on each class representative and all counsel of record.